department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp b1 postf-154186-01 uilc internal_revenue_service national_office legal advice memorandum for mark a o’leary associate area_counsel lmsb from john j mcgreevy assistant to the branch chief branch administrative provisions judicial practice cc pa apjp subject interest_netting this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year year year year year year year year year year year year amount a amount b amount c amount d amount e amount f amount g amount h amount i issue whether taxpayer would have been able to file timely claims on date for underpayment interest under sec_6511 of the internal_revenue_code code for its year 1-year taxable years conclusion taxpayer would not have been able to file timely claims on date for underpayment interest under sec_6511 of the code for certain of its year 1-year underpayments facts year taxpayer had a deficiency for year of amount a taxpayer paid the deficiency on may year taxpayer had an additional deficiency for year of amount b taxpayer paid the deficiency on may year year taxpayer had a deficiency for year of amount c taxpayer paid the deficiency on may year year taxpayer had a deficiency for year of amount d taxpayer paid the deficiency on march year taxpayer had an additional deficiency for year of amount e taxpayer paid the deficiency on september year year taxpayer had a deficiency for year of amount f taxpayer paid the deficiency on march year taxpayer had an additional deficiency for year of amount g taxpayer paid the deficiency on may year taxpayer had another deficiency for year of amount h taxpayer paid the deficiency on september year year taxpayer had a deficiency for year of amount i taxpayer paid the deficiency on september year law and analysis sec_6621 of the code provides that for any period interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period sec_6621 applies to interest accruing for periods beginning before the effective date of date provided the taxpayer files a request for interest_netting as required by revproc_99_43 1999_2_cb_579 revproc_99_43 sets forth a three-prong test for filling a timely request for interest_netting first the period of limitation for claiming a credit or refund of the underpayment interest and the period of limitation for claiming additional overpayment interest must both have been open on date second the taxpayer must reasonably identify and establish the period for which the net rate of zero applies third a valid request for interest_netting must be filed with the internal_revenue_service no later than date however the taxpayer need not take any_action by date if at least one of the applicable periods of limitation will be open after date in that case the taxpayer must file a claim prior to the expiration of the later period of limitation the applicable periods of limitation can be found in sec_6511 of the code for underpayment interest and u s c sections and for overpayment interest sec_6511 provides in general that a claim for credit or refund of interest_paid on an underpayment must be filed within years from the time the tax_return was filed or years from the time the interest was paid whichever period expires later sec_6511 provides that no refund may be allowed or made after the expiration of the period of limitation for filing a claim_for_refund unless a claim_for_refund is filed by the taxpayer within such period conclusions year taxpayer filed a form_872 consent to extend the time to assess tax extending the period of assessment for year to september year taxpayer had a deficiency for year of amount a taxpayer paid the deficiency on may year pursuant to sec_6511 taxpayer had two years from the time the interest was paid to file a claim_for_refund with the government accordingly taxpayer’s period of limitation expired on may year therefore taxpayer could not file a timely claim for underpayment interest under sec_6511 of the code on date taxpayer had an additional deficiency for year of amount b taxpayer paid the deficiency on may year pursuant to sec_6511 taxpayer had two years from the time the interest was paid to file a claim_for_refund with the government accordingly taxpayer’s period of limitation expired on may year therefore taxpayer could file a timely claim for underpayment interest under sec_6511 of the code on date year taxpayer filed a form_872 extending the period of assessment for year to september year taxpayer had a deficiency for year of amount c taxpayer paid the deficiency on may year pursuant to sec_6511 taxpayer had two years from the time the interest was paid to file a claim_for_refund with the government accordingly taxpayer’s period of limitation expired on may year therefore taxpayer could not file a timely claim for underpayment interest under sec_6511 of the code on date year taxpayer filed a form_872 extending the period of assessment for year to september year taxpayer had a deficiency for year of amount d taxpayer paid the deficiency on march year pursuant to the terms in the form_872 plaintiff had six months after the termination of the form_872 agreement to file a claim_for_refund with the government see generally form_872 paragraph accordingly taxpayer’s period of limitation expired on march year therefore taxpayer could not file a timely claim for underpayment interest under sec_6511 of the code on date taxpayer had an additional deficiency for year of amount e taxpayer paid the deficiency on september year pursuant to sec_6511 taxpayer had two years from the time the interest was paid to file a claim_for_refund with the government accordingly taxpayer’s period of limitation expired on september year therefore taxpayer could file a timely claim for underpayment interest under sec_6511 of the code on date year taxpayer filed a form_872 extending the period of assessment for year to september year taxpayer had a deficiency for year of amount f taxpayer paid the deficiency on march year pursuant to form_872 paragraph plaintiff had six months after the termination of the form_872 agreement to file a claim_for_refund with the government accordingly taxpayer’s period of limitation expired on march year therefore taxpayer could not file a timely claim for underpayment interest under sec_6511 of the code on date taxpayer had an additional deficiency for year of amount g taxpayer paid the deficiency on may year pursuant to form_872 paragraph plaintiff had six months after the termination of the form_872 agreement to file a claim_for_refund with the government accordingly taxpayer’s period of limitation expired on march year therefore taxpayer could not file a timely claim for underpayment interest under sec_6511 of the code on date taxpayer had another deficiency for year of amount h taxpayer paid the deficiency on september year pursuant to sec_6511 taxpayer had two years from the time the interest was paid to file a claim_for_refund with the government accordingly taxpayer’s period of limitation expired on september year therefore taxpayer could file a timely claim for underpayment interest under sec_6511 of the code on date year taxpayer filed a form_872 extending the period of assessment for year to february year taxpayer had a deficiency for year of amount i taxpayer paid the deficiency on september year pursuant to sec_6511 taxpayer had two years from the time the interest was paid to file a claim_for_refund with the government accordingly taxpayer’s period of limitation expired on september year therefore taxpayer could not file a timely claim for underpayment interest under sec_6511 of the code on date case development hazards and other considerations the ultimate issue in this case is whether taxpayer’s period of limitation for filing a claim_for_refund on certain underpayments was open on date on date taxpayer filed a claim_for_refund on form_843 claim the claim requested that the net rate of zero provided for in sec_6621 of the code be applied to taxpayer’s year 1-year tax years your office analyzed taxpayer’s claim and determined that the period of limitation for filing a claim_for_refund on certain underpayments was closed on date and therefore taxpayer had not filed a valid claim for interest_netting as required by revproc_99_43 taxpayer contends that the period of limitation for filing a claim_for_refund was open on date because taxpayer had filed certain claims for its year 1-year tax years which were still pending on date taxpayer’s claims for refund requested relief based on the following theories lng sourcing norway creditable taxes foreign_oil_and_gas_extraction_income commissions paid to fsc prudhoe bay tefra adjustments capitalized indirect_costs under sec_263a of the code delay rentals capital_loss carrybacks business development costs asbestos removal egyptian income taxes interest_expense allocations under sec_861 of the code capital_loss on sibia stock dues to marine preservation association sec_29 credits write-off of plugged and abandoned wells and computational adjustments in addition each claim had an asterisk next to each figure the asterisk related to the following language or such greater amount as is legally refundable together with interest revproc_99_43 requires that the period of limitation for claiming a credit or refund of the underpayment interest and the period of limitation for claiming additional overpayment interest must both have been open on date the applicable periods of limitation for underpayment interest can be found in sec_6511 of the code sec_6511 provides in general that a claim for credit or refund of interest_paid on an underpayment must be filed within years from the time the tax_return was filed or years from the time the interest was paid whichever period expires later there are two approaches to applying rev_proc 99-43's requirement that the period of limitation for filing a claim_for_refund of underpayment interest be open on date the first approach applies the general period of limitations and determines whether the periods were open on date this approach yields the result reached by your office the second approach looks to whether the taxpayer wa sec_1this refers to the right to make any adjustment in any carryover or carryback of investment credits foreign tax_credits and research credits from or to prior or subsequent taxable years and any other consequential adjustments required as a result of changes to federal_income_tax changes reflected in this claim entitled to a refund of underpayment interest as of date the second approach yields the result discussed below taxpayer’s original claims for refund requested relief based on the above-listed issues in addition each claim had an asterisk next to each figure the asterisk related to the following language or such greater amount as is legally refundable together with interest sec_6601 provides that any reference in this title to any_tax imposed by this title shall be deemed also to refer to interest imposed by this section on such tax in 454_f2d_1379 ct_cl the court of claims stated that deficiency_interest has been so closely braided to principal that it has been deemed an integral part of that interest based on proudfoot the claims_court has held that a formal claim_for_refund of tax implicitly includes an informal claim for any deficiency_interest attributable to that tax deluxe check printers v united_states cl_ct taxpayer had filed claims for its year 1-year tax years which were still pending on date since the claims were still pending on date taxpayer was entitled to a refund of underpayment interest attributable to those underpayments on date the issue of whether a pending claim is sufficient to satisfy the requirement that the sec_6511 period be open on date is among the issues pending in computervision corporation v united_states fed cl no 90-284t thus we cannot at this time determine the proper resolution in this case there are additional litigation hazards in this case it is the service’s position that both periods of limitations must be open on date however the issue of whether both periods of limitations must be open on date is currently pending in the court of federal claims in federal national mortgage assoc v united_states fed cl no 00-369t this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions please call
